                                                    Case 9:15-bk-07727-FMD                Doc 47         Filed 07/26/19           Page 1 of 9
                                                                                     FORM 1                                                                                                Page: 1
                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                  ASSET CASES
Case Number:   15-07727 CED                                                                                    Trustee:                        LUIS E. RIVERA II
Case Name:     Raul Scott Fails                                                                                Filed (f) or Converted (c):     07/28/15 (f)
               Jean M Fails                                                                                     D 0HHWLQJ'DWH           09/02/15
Period Ending: 03/31/19                                                                                        Claims Bar Date:                01/04/16

                                        1                                      2                              3                          4                   5                         6
                                                                                                     Estimated Net Value                                                          Asset Fully
                                                                            Petition/           (Value Determined By Trustee,         Property           Sale/Funds            Administered (FA)/
                                Asset Description                         Unscheduled              Less Liens, Exemptions,          Abandoned            Received by            Gross Value of
Ref #                (Scheduled And Unscheduled (u) Property)                Values                    and Other Costs)          2$  D $EDQGRQ       the Estate           Remaining Assets

  1     107 Broadmoor Lane, Rotonda West, Florida 33947                        109,000.00                                 0.00          OA                              0.00          FA

  2     50% interest in property located at W 348 S10675 Island Drive,         150,000.00                                 0.00          OA                              0.00          FA
        Waukesha, WI
  3     1/6 interest in 142 acres in Richland County, WI (u)                       20,000.00                       110,000.00                                           0.00            110,000.00

  4     cash                                                                            50.00                             0.00                                          0.00          FA

  5     Checking account with SunTrust Bank                                             44.00                             0.00                                          0.00          FA

  6     Checking account with Englewood Bank                                         150.00                              37.50                                         37.50          FA

  7     Checking account with PyraMax Bank                                           100.00                              25.00                                         25.00          FA

  8     Checking account with SunCoast FCU                                           100.00                              25.00                                         25.00          FA

  9     Savings account with SunCoast FCU                                                5.00                             1.25                                          1.25          FA

 10     Love Seats, 2 Chairs, Lamps, Dining Room Table W C                          1,500.00                         1,335.00                                      1,335.00           FA
        (see footnote)
 11     Misc books, pictures, CDs and DVDs                                              10.00                             0.00                                          0.00          FA

 12     clothing                                                                        50.00                             0.00                                          0.00          FA

 13     costume jewelry and wedding rings                                            100.00                               0.00                                          0.00          FA

 14     2 sets of golf clubs and bags and misc. fishing tackle                          50.00                           660.00                                      660.00            FA
        (see footnote)
 15     Whole life insurance policy with State Farm                                  500.00                               0.00                                          0.00          FA

 16     Whole life insurance policy with American Family                            1,000.00                              0.00                                          0.00          FA

 17     Term life insurance at work                                                      0.00                             0.00                                          0.00          FA

 18     401 (k) with Principal Financial Group                                      6,752.76                              0.00                                          0.00          FA

 19     401(K) with Eaton Corp.                                                    87,852.27                              0.00                                          0.00          FA

 20     Father's estate                                                                  0.00                             0.00                                          0.00          FA
                                                       Case 9:15-bk-07727-FMD              Doc 47         Filed 07/26/19           Page 2 of 9
                                                                                       FORM 1                                                                                             Page: 2
                                                                   INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                    ASSET CASES
Case Number:   15-07727 CED                                                                                     Trustee:                        LUIS E. RIVERA II
Case Name:     Raul Scott Fails                                                                                 Filed (f) or Converted (c):     07/28/15 (f)
               Jean M Fails                                                                                      D 0HHWLQJ'DWH           09/02/15
Period Ending: 03/31/19                                                                                         Claims Bar Date:                01/04/16

                                           1                                     2                             3                          4                   5                       6
                                                                                                      Estimated Net Value                                                        Asset Fully
                                                                              Petition/          (Value Determined By Trustee,         Property           Sale/Funds          Administered (FA)/
                                   Asset Description                        Unscheduled             Less Liens, Exemptions,          Abandoned            Received by          Gross Value of
 Ref #                  (Scheduled And Unscheduled (u) Property)               Values                   and Other Costs)          2$  D $EDQGRQ       the Estate         Remaining Assets

  21     2004 Buick Rainier w/126,000 miles (KBB.com fair condition)                 2,759.00                            759.00                                     759.00           FA

  22     2015 Tax Refund (u)                                                              0.00                           171.00                                     171.00           FA

TOTALS (Excluding Unknown Values)                                               $380,023.03                       $113,013.75                                     $3,013.75          $110,000.00
Regarding Property #10 BEDROOM ONE:

1. Two folding television trays - $10.00

2. Vacuum - $15.00

3. Lamp - $6.00



BEDROOM TWO:

1. Vintage dresser (damaged) with mirror and headboard - $100.00

2. Mattress and box springs - $0.00

3. Lamp - $10.00

4. Samsung television - $150.00



DEN / KITCHEN:

1. Computer and printer belong to Boca Boats *

1. One television tray - $5.00

2. Folding table - $5.00

3. Desk chair - $8.00

4. Kenmore dishwasher - $40.00

5. Hotpoint flat top range - $170.00
                                                  Case 9:15-bk-07727-FMD                     Doc 47          Filed 07/26/19   Page 3 of 9
                                                                                  FORM 1                                                    Page: 3
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                               ASSET CASES
6. Panasonic microwave - $15.00

7. Samsung side-by-side refrigerator - $400.00

8. Assorted dishes, pots, pans, utensils, glasses, miscellaneous kitchenware and small appliances - $35.00



FORMAL LIVING ROOM:

1. Dated table, 6 chairs and server - $200.00

2. Two taupe recliners, 3 years old - $100.00

3. Action end loveseat - $300.00

4. Lamp - $10.00

5. Philips television, older - 150.00



MASTER BEDROOM:

1. Double bed, 2 night stands, and dresser - $450.00

2. Emerson television - $65.00



PORCH:

1. Samsung television - $50.00

2. LG DVD player - $6.00

3. Grill - $15.00

4. Four person hot tub with cover - $400.00

5. Umbrella on stand - $20.00

6. Table and 6 PVC chairs - $100.00


Regarding Property #14 GARAGE:

1. Admiral dryer - $125.00

2. GE washer - $100.00

3. Haier freezer - $50.00

4. Ten rods and reels - $200.00
                                                    Case 9:15-bk-07727-FMD                   Doc 47        Filed 07/26/19        Page 4 of 9
                                                                                    FORM 1                                                               Page: 4
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                 ASSET CASES
5. File cabinet - $25.00

6. Ladder - $20.00

7. Echo string trimmer - $40.00

8. Two sets of golf clubs - $150.00

Major activities affecting case closing:
Filed Notice of Abandonment. <7/26/2019, 3:08:30 PM - LR-435>

Email to G. Champeau, Esq. regarding scheduling closing. <7/22/2019, 2:39:32 PM - LR-435>

Recd Order Granting Motion to Sell; Prepare and file Proof of Service <7/10/2019, 12:01:29 PM - AM-443>

Submitted proposed order granting Motion to Sell Property. Emails to/from S. Wisotzkey, Esq. regarding status of sale. <7/5/2019, 6:04:57 AM - LR-435>

Executed Agreement for Purchase and Sale. Filed Motion to Sell. <5/29/2019, 2:42:05 PM - LR-435>

(PDLOVWRIURP5HDOWRUUHJDUGLQJVWDWXVRIOLVWLQJ-DQ31, 2019 (LR)

(PDLOWR5HDOWRUUHJDUGLQJVWDWXVRIOLVWLQJ-DQ21, 2019 (LR)

Reduced listing price to $459,000.00'HF16, 2018 (LR)

5HY GRIIHUWRSXUFKDVH&RXQWHU(PDLOWR6:LVWR]NH\(VTUHJDUGLQJRIIHU1RY20, 2018 (LR)

(PDLOWR5HDOWRUWRFRQILUPLQJOLVWLQJLVOLYH2FW5, 2018 (LR)

(PDLOHGVLJQHGOLVWLQJDJUHHPHQWWR$QGUHZ6FKXOW]6HSW26, 2018 (LR)

Recd Order Approving Application to Employ Andrew Schultz; Prepare and file Proof of Service 9/17/2018 - Anne Migliore

)LOHG$SSOLFDWLRQWR(PSOR\:KLWHWDLO3URSHUWLHVDV5HDOWRU6XEPLWWHGSURSRVHGRUGHU6HSW10, 2018 (LR)

(PDLOWR3URSRVHG5HDOWRUHQFORVLQJGUDIWHPSOR\PHQWDSSOLFDWLRQ$XJ30, 2018 (LR)

7&ZLWK5HDOWRUVDW:KLWHWDLO3URSHUWLHVDQG8&+XQWLQJ3URSHUWLHVUHJDUGLQJSRWHQWLDOOLVWLQJ$XJ9, 2018 (LR)

5HY GFRUUHVSRQGHQFHIURP6:LVRW]NH\UHJDUGLQJIRUPRIOHWWHUDJUHHPHQW3UHSDUDWLRQRIUHVSRQVH-8O\2, 2018 (LR)

&RUUHVSRQGHQFHWR6:LVRW]NH\UHJDUGLQJSURSRVHGUHOHDVHRIOLHQ-XQH11, 2018 (LR)

)ROORZXSHPDLOWR5LFN.ROEULJHU'HF18, 2017 (LR)

(PDLOWR5LFN.ROEULJHU'HF7, 2017 (LR)

7HOHSKRQHFRQIHUHQFHZLWK6:LVRW]NH\(VTUHJDUGLQJDSSUDLVDORISURSHUW\'HF4, 2017 (LR)

7HOHSKRQHFRQIHUHQFHZLWK5LFN.ROEULJHU5HYLVH$JUHHPHQW-XO\24, 2017 (LR)

7HOHSKRQHFRQIHUHQFHZLWK5LFN.ROEULJHUUHJDUGLQJRIIHUWRSXUFKDVHHVWDWH VLQWHUHVWLQ5LFKODQG&RXQW\:,SURSHUW\
March 27, 2017 (LR)

7HOHSKRQHFRQIHUHQFHZLWK5LFN.ROEULJHUUHJDUGLQJSRWHQWLDOVDOHRI5LFKODQG&RXQW\:,SURSHUW\-DQ20, 2017 (LR)
                                                   Case 9:15-bk-07727-FMD                     Doc 47        Filed 07/26/19            Page 5 of 9
                                                                                  FORM 1                                                                                                          Page: 5
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                               ASSET CASES

Recd Order Approving Application of Trustee to Employ Counsel 1/6/2017; Filed Proof of Service 1/9/2017 - Anne Migliore

)LOHG$SSOLFDWLRQWR(PSOR\+)6+ VXEPLWWHGSURSRVHGRUGHU(PDLOWR6:LVRW]NH\(VTUHTXHVWLQJFRS\RIYHVWLQJGHHGV&RUUHVSRQGHQFHWRFRXQVHOIRU0U 0UV.UHXWHUUHJDUGLQJVDOHRI
5LFKODQG&RXQW\:,SURSHUW\-DQ6, 2017 (LR)

Order Granting Motion for Approval of Stipulation for Repurchase entered 04/21/16ILOHG3URRIRI6HUYLFH$SULO25, 2016 (RH)

6XEPLWWHGSURSRVHG2UGHU*UDQWLQJ0RWLRQIRU$SSURYDORI6WLSXODWLRQ$SULO19, 2016 (RH)

)LOHG:LWKGUDZDORI1RWLFHRI$EDQGRQPHQW&RUUHVSRQGHQFHWR-HVVLH/HRSDUGUHTXHVWLQJUHIHUUDOWR5HDOWRULQ5LFKODQG&RXQW\:,$SULO11, 2016 (LR)

Filed Motion Approve Stip for Repurchase of Non-Exempt Assets, in addition to, Notice of Abandonment of Property of the Estate. March 25, 2016 (JP)

Correspondence to Debtor's Counsel enclosing revised Stipulation for Repurchase of Non-Exempt Assets. Requested copy of 2015WD[UHWXUQ0DU17, 2106 (LR)

Correspondence to Debtor's Counsel enclosing proposed Stipulation for Repurchase of Non-Exempt Assets. March 9, 2016 (JP)

Mailed 2015 tax intercept letter to IRS. Dec. 31, 2015 (JP)

Rec'd offer for 1/6LQWHUHVWVLQYDFDQWODQG'HF30, 2015 (LR)

Order Granting in Part and Denying in Part Motion For Relief From Stay and Abandonment filed by Mark S. Kapsos and Cancelling Hearing Scheduled for October 29, 2015 entered 10/8/152FW13,
2015 (LR)

Filed Notice of Assets. Preliminary Hearing Order on Motion for Relief from Stay filed by Creditor, Mark S. Kapsos, entered 9/25/15+HDULQJVFKHGXOHGIRU10/29/2015 at 09:30$0DW)W0\HUV)/2FW
2, 2015 (LR)

)LOHG2EMHFWLRQWR0RWLRQIRU5HOLHIIURP6WD\0RWLRQWR&RPSHO$EDQGRQPHQW6HSW24, 2015 (LR)

Order Approving Application to Employ Read and Kelley Estate Services, LLC as Appraiser entered 09/10/15ILOHG3URRIRI6HUYLFH6HSWHPEHU11, 2015 (RH)

)LOHG$SSOLFDWLRQWR(PSOR\DQ$SSUDLVHUVXEPLWWHGSURSRVHG2UGHUDSSURYLQJVDPH6HSWHPEHU9, 2015 (RH)

E-mailed initial 341GRFUHTXHVWWRFRXQVHO-RGL3D\QH8/24/2015
  [Jodi Payne 2015-08-24 18:58:58]

Initial Projected Date of Final Report (TFR): August 31, 2017                                         Current Projected Date of Final Report (TFR): August 31, 2018
                                              Case 9:15-bk-07727-FMD              Doc 47          Filed 07/26/19      Page 6 of 9
                                                                       Form 2                                                                                                   Page: 1

                                                       Cash Receipts and Disbursements Record
Case Number:           15-07727 CED                                                               Trustee:                LUIS E. RIVERA II
Case Name:             Raul Scott Fails                                                           Bank Name:              Union Bank
                       Jean M Fails                                                               Account:                ******8053 - Checking
Taxpayer ID#:          *****0285                                                                  Blanket Bond:           $77,173,558.00 (per case limit)
Period Ending:         03/31/19                                                                   Separate Bond:          N/A

   1             2                        3                                       4                                                5                    6                  7

 Trans.     Check or                                                                                          Uniform           Receipts          Disbursements        Checking
  Date       Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                    $           Account Balance

03/16/16   Asset #22 United States Treasury               Surrender of 2015 Tax Refund                       1224-000                  171.00                                   171.00

03/25/16               Raul Scott Fails                   Repurchase Non-Exempt Assets per Order                                    2,842.75                                   3,013.75
                                                          (Doc. 31).
03/25/16   Asset #8    Raul Scott Fails                   Checking Account With                       25.00 1129-000                                                           3,013.75
                                                          Suncoast Fcu
03/25/16   Asset #21 Raul Scott Fails                     2004 Buick Rainier                         759.00 1129-000                                                           3,013.75
                                                          W/126,000 Miles (Kbb.Com
                                                          Fair Condition)
03/25/16   Asset #10 Raul Scott Fails                     Love Seats, 2 Chairs, Lamps,             1,335.00 1129-000                                                           3,013.75
                                                          Dining Room Table W Chairs,
                                                          4T
03/25/16   Asset #14 Raul Scott Fails                     2 Sets Of Golf Clubs And                   660.00 1129-000                                                           3,013.75
                                                          Bags And Misc. Fishing
                                                          Tackle
03/25/16   Asset #6    Raul Scott Fails                   Checking Account With                       37.50 1129-000                                                           3,013.75
                                                          Englewood Bank
03/25/16   Asset #7    Raul Scott Fails                   Checking Account With                       25.00 1129-000                                                           3,013.75
                                                          Pyramax Bank
03/25/16   Asset #9    Raul Scott Fails                   Savings Account With                         1.25 1129-000                                                           3,013.75
                                                          Suncoast Fcu
05/25/16               Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,998.75
                                                          (B), 503(b)(1), and 507(a)(2)
06/27/16               Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,983.75
                                                          (B), 503(b)(1), and 507(a)(2)
07/25/16               Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,968.75
                                                          (B), 503(b)(1), and 507(a)(2)
08/25/16               Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,953.75
                                                          (B), 503(b)(1), and 507(a)(2)
09/26/16               Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,938.75
                                                          (B), 503(b)(1), and 507(a)(2)
                                             Case 9:15-bk-07727-FMD             Doc 47           Filed 07/26/19      Page 7 of 9
                                                                      Form 2                                                                                                   Page: 2

                                                      Cash Receipts and Disbursements Record
Case Number:          15-07727 CED                                                               Trustee:                LUIS E. RIVERA II
Case Name:            Raul Scott Fails                                                           Bank Name:              Union Bank
                      Jean M Fails                                                               Account:                ******8053 - Checking
Taxpayer ID#:         *****0285                                                                  Blanket Bond:           $77,173,558.00 (per case limit)
Period Ending:        03/31/19                                                                   Separate Bond:          N/A

   1             2                       3                                      4                                                 5                    6                  7

 Trans.    Check or                                                                                          Uniform           Receipts          Disbursements        Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                    $           Account Balance

10/25/16              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,923.75
                                                         (B), 503(b)(1), and 507(a)(2)
11/25/16              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,908.75
                                                         (B), 503(b)(1), and 507(a)(2)
12/27/16              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,893.75
                                                         (B), 503(b)(1), and 507(a)(2)
01/25/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,878.75
                                                         (B), 503(b)(1), and 507(a)(2)
02/27/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,863.75
                                                         (B), 503(b)(1), and 507(a)(2)
03/27/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,848.75
                                                         (B), 503(b)(1), and 507(a)(2)
04/25/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,833.75
                                                         (B), 503(b)(1), and 507(a)(2)
05/25/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,818.75
                                                         (B), 503(b)(1), and 507(a)(2)
06/26/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,803.75
                                                         (B), 503(b)(1), and 507(a)(2)
07/25/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,788.75
                                                         (B), 503(b)(1), and 507(a)(2)
08/16/17              James R. Kreuter DBA Midwest       Deposit on purchase of Asset 3 - 142 Acres in      1180-000                  500.00                                  3,288.75
                      Properties Management              Richland County, WI
08/16/17              Karen Janiszewski                  Deposit on purchase of Asset 3 - 142 Acres in      1180-000                  500.00                                  3,788.75
                                                         Richland County, WI
08/25/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              3,773.75
                                                         (B), 503(b)(1), and 507(a)(2)
09/25/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              3,758.75
                                                         (B), 503(b)(1), and 507(a)(2)
10/25/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              3,743.75
                                                         (B), 503(b)(1), and 507(a)(2)
                                             Case 9:15-bk-07727-FMD              Doc 47           Filed 07/26/19      Page 8 of 9
                                                                      Form 2                                                                                                     Page: 3

                                                      Cash Receipts and Disbursements Record
Case Number:          15-07727 CED                                                                Trustee:                LUIS E. RIVERA II
Case Name:            Raul Scott Fails                                                            Bank Name:              Union Bank
                      Jean M Fails                                                                Account:                ******8053 - Checking
Taxpayer ID#:         *****0285                                                                   Blanket Bond:           $77,173,558.00 (per case limit)
Period Ending:        03/31/19                                                                    Separate Bond:          N/A

   1             2                       3                                       4                                                 5                    6                   7

 Trans.    Check or                                                                                           Uniform           Receipts          Disbursements         Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                    $            Account Balance

11/27/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              3,728.75
                                                         (B), 503(b)(1), and 507(a)(2)
12/26/17              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              3,713.75
                                                         (B), 503(b)(1), and 507(a)(2)
01/25/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              3,698.75
                                                         (B), 503(b)(1), and 507(a)(2)
02/09/18     30001    Karen Janiszewski                  Refund Deposit for liquidation of Asset 3 (1/6      8500-002                                       500.00              3,198.75
                                                         Interest in 142 Acres)
02/09/18     30002    James R. Kreuter DBA Midwest       Refund Deposit for liquidation of Asset 3 (1/6      8500-002                                       500.00              2,698.75
                      Properties Management              Interest in 142 Acres)
02/26/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              2,683.75
                                                         (B), 503(b)(1), and 507(a)(2)
03/26/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              2,668.75
                                                         (B), 503(b)(1), and 507(a)(2)
04/25/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              2,653.75
                                                         (B), 503(b)(1), and 507(a)(2)
05/25/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              2,638.75
                                                         (B), 503(b)(1), and 507(a)(2)
06/25/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              2,623.75
                                                         (B), 503(b)(1), and 507(a)(2)
07/25/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              2,608.75
                                                         (B), 503(b)(1), and 507(a)(2)
08/27/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              2,593.75
                                                         (B), 503(b)(1), and 507(a)(2)
09/25/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              2,578.75
                                                         (B), 503(b)(1), and 507(a)(2)
10/25/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              2,563.75
                                                         (B), 503(b)(1), and 507(a)(2)
11/26/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D           2600-000                                        15.00              2,548.75
                                                         (B), 503(b)(1), and 507(a)(2)
                                             Case 9:15-bk-07727-FMD             Doc 47           Filed 07/26/19      Page 9 of 9
                                                                      Form 2                                                                                                   Page: 4

                                                      Cash Receipts and Disbursements Record
Case Number:          15-07727 CED                                                               Trustee:                LUIS E. RIVERA II
Case Name:            Raul Scott Fails                                                           Bank Name:              Union Bank
                      Jean M Fails                                                               Account:                ******8053 - Checking
Taxpayer ID#:         *****0285                                                                  Blanket Bond:           $77,173,558.00 (per case limit)
Period Ending:        03/31/19                                                                   Separate Bond:          N/A

   1             2                       3                                      4                                                 5                    6                  7

 Trans.    Check or                                                                                          Uniform           Receipts          Disbursements        Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                    $           Account Balance

12/26/18              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,533.75
                                                         (B), 503(b)(1), and 507(a)(2)
01/25/19              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,518.75
                                                         (B), 503(b)(1), and 507(a)(2)
02/25/19              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,503.75
                                                         (B), 503(b)(1), and 507(a)(2)
03/25/19              Union Bank                         %DQN6HUYLFH)HHXQGHU86& D          2600-000                                       15.00              2,488.75
                                                         (B), 503(b)(1), and 507(a)(2)

                                                                               ACCOUNT TOTALS                                      4,013.75            1,525.00          $2,488.75
                                                                                  Less: Bank Transfers                                 0.00                0.00

                                                                               Subtotal                                            4,013.75            1,525.00
                                                                                  Less: Payment to Debtors                                                 0.00

                                                                               NET Receipts / Disbursements                       $4,013.75           $1,525.00


                                                                                                                                    Net            Net                   Account
                                                                                    TOTAL - ALL ACCOUNTS                          Receipts    Disbursements              Balances
                                                                                    Checking # ******8053                          4,013.75            1,525.00               2,488.75
                                                                                                                                  $4,013.75           $1,525.00          $2,488.75
